DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Preliminary Amendment filed 5/4/2020.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.  Claims 1-20 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 and the other independent claims are drawn to receiving input to select a folder in a hierarchical set of search folders for a collection of documents, in response, identifying documents by (i) executing a predefined query specified for the first search folder to dynamically retrieve documents, if any, from the collection of documents that satisfy the specified query for the first search folder; (ii) identifying documents, if any, from the collection of documents, that are individually associated with the first search folder, and (iii) determining whether the search folder includes one or more subfolders, each of the one or more subfolders comprising a search folder in the hierarchical set of search folders; and displaying the documents of the first search folder.
  The claims fall within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of receiving input to select a folder in a hierarchical set of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., processor, memory, display) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements 
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, claim 2 is drawn to a predefined query.  Claim 2 is drawn to images.  Claim 4 is drawn to a filter.  Claim 5 is drawn to creation of folders.  Claim 6 is drawn to receiving a sequence, aggregating values, and creating folders.  Claim 7 is drawn to regenerating folders.  Claim 8 is drawn to limiting a total number.  Claim 9 is drawn to limiting folders.  Claim 10 is drawn to sorting.  Claim 11 is drawn to satisfying a predefined query.  The other dependent claims contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-4, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turski et al. (US 2005/0160079), hereinafter “Turski,” in view of  “List all files in all subfolders”, hereinafter “Super User.”
As to claim 1, Turski teaches: receiving user input to select a first folder (e.g., fig. 4) in a hierarchical set of search folders for a collection of documents, and in response to the user input, identifying documents of the first search folder (e.g., fig. 4, [0030] et seq.);
Turski as applied above does not expressly teach: (i) executing a predefined query specified for the first search folder to dynamically retrieve documents, if any, from 
However, Turski would teach or suggest (i) because a user selection of a folder (e.g., fig. 4) suggests a predefined query specified for the first search folder to dynamically retrieve documents, if any, from the collection of documents that satisfy the specified query for the first search folder (e.g., a query that searches for contents of a selected folder as well as subfolder(s), [0030], to provide results, fig. 4).  Similarly, Turski would teach or suggest (ii) and (iii) in that the document results discussed above would be associated with the search folder(s) and subfolder(s) (e.g., fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Turski to implement the claimed subject matter.  The motivation would have been to facilitate searching and browsing content within a file system in an intuitive manner.
Turski as applied above does not expressly teach (iv) in accordance with a determination that the search folder includes one or more subfolders, recursively performing (i), (ii), (iii), and (iv) on each of the one or more subfolders of the first search folder, to retrieve documents, if any, contained in the one or more subfolders of the first search folder.
However, Turski as applied above further teaches or suggests (iv) because in a hierarchical folder arrangement, a subfolder can be a parent of another subfolder (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Turski to implement the claimed subject matter.  The motivation would have been to facilitate accommodating any usage scenario in which any hierarchical set of folders and subfolders are to be searched to find documents.
Turski as applied above would further teach or suggest displaying the identified documents of the first search folder to the user (e.g., fig. 4).
As to claim 2, the combination as applied above would further teach or suggest wherein the predefined query specified for the first folder is empty, so that no documents satisfy the specified rule for the first folder (e.g., Turski, nothing selected, and/or Super User, no documents are returned for a given folder with desired file name or part of the file name).
As to claim 3, the combination as applied above would further teach or suggest   wherein the documents are images (e.g., Turski, [0019]).
As to claim 4, the combination as applied above would further teach or suggest    receiving a second user input to specify a filter for the result set; and displaying to the 
Claims 12-14 and 19 are rejected for similar reasons as at least one of the above claims.
4.   Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turski, Super User, and further in view of Farlee et al. (US 2010/0094807), hereinafter “Farlee.”
As to claim 10, the combination as applied above does not expressly teach sorting the documents of the first search folder according to whether each document is retrieved from performing step (i), step (ii) or step (iv).
However, Farlee teaches or suggests wherein a list of items at a given level are sorted (e.g., [0015]).  As combined, the sort would correspond to search and retrieval of files in at least a folder or a subfolder.  Turski as applied above further teaches or suggests support for sorting (e.g., [0017, 0021] et seq.).  As combined, the claimed subject matter would be implemented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Turski and Super User to implement the claimed subject matter.  The motivation would have been to display items in a convenient and/or intuitive manner.
Claim 18 is rejected for similar reasons as at least one of the above claims.

5.  Claims 5-8, 11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turski, Super User, and further in view of Badger et al. (US 2012/0304247), hereinafter “Badger.”
As to claim 5, the combination as applied above does not expressly teach wherein generating the hierarchical set of search folders for the collection of documents comprises receiving user input to create one or more of the search folders individually and receiving user specification of a query for each folder that is created individually.
However, Badger teaches or suggests receiving user input to create one or more of the search folders individually and receiving user specification of a query for each folder that is created individually (e.g., creation of hierarchical tags and using tags to search for corresponding data, fig. 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Turski and Super User to implement the claimed subject matter.  The motivation would have been to facilitate tag management for a file system for easier and more convenient search, browsing and data management.
As to claim 6, the combination as applied above does not expressly teach each search folder specifies a respective query and receiving user specification of a sequence of one or more data fields corresponding to each document in the collection of documents, aggregating data values for the sequence of one or more data fields, thereby creating a set of buckets and a corresponding rule for each bucket and creating a folder corresponding to each bucket, whose respective rule corresponds to data values in the respective bucket.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Turski and Super User to implement the claimed subject matter.  The motivation would have been to facilitate tag management fir a file system for easier and more convenient search, browsing and data management.
As to claim 7, the combination as applied above does not expressly teach in response to adding or removing documents from the collection of documents: regenerating the hierarchical set of search folders according to the sequence of one or more fields.
However, in Badger, [0104], a user can drag the uploaded folder/tags to the hierarchical tree of tags, thus it is suggested that the hierarchical set is to be regenerated to accommodate the new tags.  This meets the claimed subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Turski and Super User to implement the claimed 
As to claim 8, the combination as applied above would further teach or suggest limiting a total number of created search folders to a predetermined number (e.g., the number of folders that is imported by the user, Badger, [0103] et seq.).
As to claim 11, the combination as applied above would further teach or suggest wherein a first document in the collection of documents satisfies the predefined query specified for the first search folder and a predefined query for a second search folder in the set of search folders (e.g., Badger, [0051] a file can be associated with multiple tags in the hierarchy).
Claims 15-17, and 20 are rejected for similar reasons as at least one of the above claims.
6.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turski, Super User, Badger, and further in view of Sheldon et al. (US 2005/0154754), hereinafter “Sheldon.”
As to claim 9, the combination as applied above teaches or suggests generating the hierarchical set of folders for the collection of documents (e.g., see Turski, Super User, and Badger as applied above) but does not expressly teach limiting created search folders based on a respective count of documents in each bucket.
However, Sheldon teaches or suggests counting the number/types of files in a folder, and if there are no files in the folder, not performing further processing of the folder (e.g., [0046] et seq., [0049]).  As combined, if there are no files in a folder, further processing would not be performed, e.g., the folder would not be converted to a tag 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Turski, Super User, and Badger to implement the claimed subject matter.  The motivation would have been to facilitate intelligently identifying the type of the folder that stores certain content, which improves the intelligence of the system. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,467,257 (reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.  See claim correspondence below.
Claim
Application
Patent

receiving input to select a folder in a hierarchical set of search folders for a collection of documents, in response, identifying documents by (i) executing a predefined query specified for the first search folder to dynamically retrieve documents, if any, from the collection of documents that satisfy the specified query for the first search folder; (ii) identifying documents, if any, from the collection of documents, that are individually associated with the first search folder, and (iii) determining whether the search folder includes one or more subfolders, each of the one or more subfolders comprising a search folder in the hierarchical set of search folders; and displaying the documents of the first search folder to the user
generating a hierarchical set of search folders for a collection of documents, wherein content of each search folder is specified by: a query for the search folder, a set of documents individually associated with the search folder, and content recursively contained in subfolders of the search folder; receiving user input to select a first search folder of the set of search folders; identifying the content of the first search folder by: (i) executing a predefined query specified for the first search folder to dynamically retrieve documents, if any, from the collection of documents, that satisfy the specified query for the first search folder; (ii) identifying documents, if any, from the collection of documents, that are individually associated with the first search folder; (iii) determining whether the search folder includes one or more subfolders, each of the one or more subfolders comprising a search folder in the hierarchical set of search folders; and (iv) in accordance with a determination that the search folder includes one or more subfolders, recursively performing (i), (ii), (iii), and (iv) on each of the one or more subfolders of the first search folder, to retrieve documents, if any, contained in the one or more subfolders of the first search folder; and displaying the content of the first search folder, which includes the dynamically retrieved documents that satisfy the specified query, the identified documents that are individually associated with the first search folder, and the recursively retrieved documents that are contained in the one or more subfolders of the first search folder, to the user.
2
wherein the predefined query specified for the first search folder is empty, so that no documents satisfy the specified query for the first search folder.
wherein the predefined query specified for the first search folder is empty, so that no documents satisfy the specified query for the first search folder.
3
wherein the documents are images.
wherein the documents are images.
4
receiving a second user input to specify a filter for the content of the first search folder; and displaying to the user only documents in the content of the first search folder that satisfy the user-specified filter.
receiving a second user input to specify a filter for the content of the first search folder; and displaying to the user only documents in the content of the first search folder that satisfy the user-specified filter.
5
wherein generating the hierarchical set of search folders for the collection of documents comprises receiving user input to create one or more of the search folders individually and receiving user specification 

6
wherein generating the hierarchical set of search folders for the collection of documents comprises: receiving user specification of a sequence of one or more data fields corresponding to each document in the collection of documents; aggregating data values for the sequence of one or more data fields, thereby creating a set of buckets and a corresponding query for each bucket; and creating a folder corresponding to each bucket, whose respective query corresponds to data values in the respective bucket.
wherein generating the hierarchical set of search folders for the collection of documents comprises: receiving user specification of a sequence of one or more data fields corresponding to each document in the collection of documents; aggregating data values for the sequence of one or more data fields, thereby creating a set of buckets and a corresponding query for each bucket; and creating a folder corresponding to each bucket, whose respective query corresponds to data values in the respective bucket.
7
further comprising in response to adding or removing documents from the collection of documents: regenerating the hierarchical set of search folders according to the sequence of one or more data fields.
further comprising in response to adding or removing documents from the collection of documents: regenerating the hierarchical set of search folders according to the sequence of one or more data fields.
8
wherein generating the hierarchical set of search folders for the collection of documents comprises limiting a total number of created search folders to a predetermined number.
wherein generating the hierarchical set of search folders for the collection of documents comprises limiting a total number of created search folders to a predetermined number.
9
wherein generating the hierarchical set of search folders for the collection of documents comprises limiting created search folders based on a respective count of documents in each bucket.
wherein generating the hierarchical set of search folders for the collection of documents comprises limiting created search folders based on a respective count of documents in each bucket.
10 
further comprising sorting the content of the first search folder according to whether each document is retrieved from performing step (i), step (ii), or step (iv).
further comprising sorting the content of the first search folder according to whether each document is retrieved from performing step (i), step (ii), or step (iv).
 11
wherein a first document in the collection of documents satisfies the predefined query specified for the first search folder and a predefined query for a second search folder in the set of search folders.
wherein a first document in the collection of documents satisfies the predefined query specified for the first search folder and a predefined query for a second search folder in the set of search folders.
12-20
See above.
See above.



Conclusion
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             3/12/2021